DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 35 USC 102 and 103 rejections of claims 1 and 4-8 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 5/31/22 regarding the 35 USC 103 rejections of claims 9-10, 12-16, 18-22 and 24-26 have been fully considered but they are not persuasive. Applicant submits that Huang is silent on “recording an observation regarding the action, wherein the observation regarding the action includes an audio-based observation of a sound corresponding to operation of the mechanical component of accessory device and at least one of an image-based observation or a three-dimensional sensor-based observation of a movement corresponding to operation of the mechanical component of the accessory device.” The examiner respectfully disagrees. Huang (¶0035) discloses “The audio equipment AUD captures the sample data played by this device under test DUT, generates corresponding image data and voice data, and transmits these image data and voice data to the automatic test device 110. The automatic test device 110 generates test results which indicate that the device under test DUT are dysfunctional or functional by comparing the data transmit from audio equipment AUD with selected sample data corresponding to the device under test DUT.” Huang (¶0061) further discloses “The microphones RMIC, LMIC and the camera CAM capture the image data and voice data played by the device under test DUT, and then transmit these image data and voice data to the computing equipment PC.” The observations include image data and voice data. A speaker of the DUT playing the voice data is an example of an operation of a mechanical component of the DUT. 
Applicant appears to suggest that the claims are not directed to a mental process due to the limitations including a test device. The examiner respectfully disagrees. As per MPEP 2106.05(f), “Implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application.” See the 35 USC 101 rejection below for complete analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites obtaining an accessory device description of device features, searching a repository for test cases for the accessory device features, performing a test, recording observations of the test and determining a pass/fail condition by comparing the observations to a standard.
The above limitations are a process that, under their broadest reasonable interpretation, covers a mental process. Other than reciting a test device nothing in the claim precludes the steps from practically being performed in the mind.
This judicial exception is not integrated into a practical application. The claims recite the test cases include instructions for a test device to perform a test procedure and information about a test standard. This amounts to nothing more than information that the user finds while searching a repository. The only additional element recited in the claims is a test device, which performs test procedures corresponding to one of the test cases. The test device is recited at a high level of generality such that it amounts to no more than a generic computer. Further, this generic computer doesn’t even necessarily execute the above mentioned instructions as the claimed test procedures only “correspond to” the test device. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a test device to perform a test amounts to no more than executing instructions on a generic computer. 
Claims 4-8, dependent on claim 1, do not add significantly more and are also rejected.
Claims 9, 15 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving a test case from a server, performing a test, recording audio (hearing) and image (vision) based observations of the test and determining pass/fail by comparing the observations to a standard.
The above limitations are a process (or system implementing a process) that, under their broadest reasonable interpretation, covers a mental process. Other than reciting a test device (and generic processor/memory in claims 15 and 21) nothing in the claim precludes the steps from practically being performed in the mind. 
This judicial exception is not integrated into a practical application. The claims only recite one additional element – a test device (or system performing a test procedure in claim 21) performing test procedures. The test device is recited at a high level of generality such that it amounts to no more than a generic computer. As for the CRM and system embodiments of claims 15 and 21, they amount to no more than a recitation of “apply it” (see MPEP 2106.05(f)), that is, implementing the abstract idea on a generic computer. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a test device or processor to perform a test amounts to no more than executing instructions on a generic computer. 
Claims 10 and 12-14, dependent on claim 9, do not add significantly more and are also rejected.
Claims 16 and 18-20, dependent on claim 15, do not add significantly more and are also rejected.
Claims 22 and 24-26, dependent on claim 21, do not add significantly more and are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10, 12-13, 15-16, 18-19, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2021/0176459 A1 with foreign priority date of 12/4/19), hereinafter “Huang,”
As to claim 9, Huang discloses a method of confirming an accessory functionality of an accessory device, comprising: 
receiving, by a test device from a external computing equipment, a test case that is identified by the testing server based on the accessory functionality, wherein the test case is configured to evaluate the accessory functionality and includes a test standard (¶0031 and ¶0035, Fig. 1. Test device receives brand and/or model/serial numbers of device under test and sample data for test from external computing equipment.); 
performing, by the test device, a test procedure that corresponds to the test case, wherein the test procedure causes the accessory device to perform an action that corresponds to the accessory functionality, wherein the action includes operation of a mechanical component by the accessory device (¶0032-0033 and ¶0035, Fig. 1. Testing done on DUT using corresponding sample data. Playing audio from a device speaker (for example) is operation of a mechanical component.); 
recording an observation regarding the action (¶0035 and ¶0061, Fig. 1. Automatic test device 110 generates test results of DUT based on comparison to sample data.), 
wherein the observation regarding the action includes an audio-based observation of a sound corresponding to operation of the mechanical component of accessory device and at least one of an image-based observation or a three-dimensional sensor-based observation of a movement corresponding to operation of the mechanical component of the accessory device (¶0035 and ¶0061, Fig. 1. “The audio equipment AUD captures the sample data played by this device under test DUT, generates corresponding image data and voice data, and transmits these image data and voice data to the automatic test device 110. The automatic test device 110 generates test results which indicate that the device under test DUT are dysfunctional or functional by comparing the data transmit from audio equipment AUD with selected sample data corresponding to the device under test DUT.” Audio and image based observations.); and 
determining whether a test result corresponds to a pass condition or a fail condition based on a comparison of the observation to the test standard (¶0035-0036. Test results generated whether DUT is dysfunctional or functional.).
Huang does not expressly disclose a testing server.
However, Huang (¶0035) discloses the test device receiving the brand/model info and corresponding sample data from external computing equipment. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that the external computing equipment could be a server, or access a server. The motivation would have been to easily access different brand/model and corresponding sample data for testing.
	As to claim 10, Huang discloses wherein performing the test procedure includes transmitting, from the test device to the accessory device, a command that causes the accessory device to perform the action (¶0039. “In the test operations, the automatic test device 110 control the device under test DUT to play the sample data, and controls the audio equipment AUD to capture the sample data.”).
As to claim 12, Huang discloses wherein recording the audio-based observation regarding the action includes obtaining an audio recording using a microphone that is associated with the test device, and determining whether the test result corresponds to the pass condition or the fail condition includes analyzing the audio recording to identify an audio feature and comparing the audio feature to an expected audio feature that is described by the test standard (¶0033 and ¶0035, Figs. 3 and 9a-c. “The automatic test device 110 provides sample data to the device under test DUT, and the audio equipment AUD records the sample data played by the device under test DUT and generates corresponding audio content. Continuously, the automatic test device 110 compares the sample data with the recorded audio content, in order to implement the function test.”).
As to claim 13, Huang discloses wherein recording the image-based observation regarding the action includes obtaining an image using a camera that is associated with the test device, and determining whether the test result corresponds to the pass condition or the fail condition includes analyzing the image to identify an image feature and comparing the image feature to an image feature that is described by the test standard (¶0035 and Fig. 3. “The audio equipment AUD captures the sample data played by this device under test DUT, generates corresponding image data and voice data, and transmits these image data and voice data to the automatic test device 110. The automatic test device 110 generates test results which indicate that the device under test DUT are dysfunctional or functional by comparing the data transmit from audio equipment AUD with selected sample data corresponding to the device under test DUT.”).
As to claims 15 and 21, they are directed towards substantially the same subject matter as claim 9 above and are therefore rejected using the same rationale as claim 9 above.
Claims 16, 18-19, 22 and 24-25 are rejected under claims 15 and 21 using the same rationale as claims 1 and 12-13 above.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Schobert et al. (US 2021/0306780 A1), hereinafter “Schobert.”
As to claim 1, Huang discloses a method of confirming an accessory functionality of an accessory device, comprising: 
obtaining an accessory device description that describes features that are included in the accessory device (¶0031 and ¶0035, Fig. 1. “According to information including, for example, categories and model numbers, of the devices under test DUT, function test stops STn are arranged in the automatic test system 100, for testing various functions of the devices under test DUT correspondingly.” Brand and/or model/serial numbers of device under test.); 
identify, for each of the features of the accessory device, one or more of the test cases that matches a respective one or the features of the accessory device (¶0031 and 0035, Fig. 1. Brand and/or model number used to select corresponding sample data used for testing.), 
wherein each of the test cases includes computer- executable instructions that are configured to cause a testing device to perform a test procedure that is configured to evaluate the accessory functionality and includes a test standard, and the test standard for each of the test cases includes information that describes an acceptable test result for a respective one of the test cases and is usable for determining a pass condition or a fail condition (¶0035. “An external electronic device (e.g., a computing equipment PC of the present disclosure) is coupled to the automatic test devices 110, configured to set the information including, for example, the brands and the model numbers of the corresponding devices under test DUT.”); 
performing, by a test device, test procedures that each correspond to a respective one of the test cases, wherein the test procedures cause the accessory device to perform actions in accordance with the computer-executable instructions of each of the test cases, the actions corresponding to the accessory functionality (¶0032-0033 and ¶0035, Fig. 1. Testing done on DUT using corresponding sample data.); 
recording observations regarding the actions (¶0035, Fig. 1. Automatic test device 110 generates test results of DUT based on comparison to sample data.); and 
determining whether a test result corresponds to a pass condition or a fail condition by comparing the observations to the test standards for the test case (¶0035-0036. Test results generated whether DUT is dysfunctional or functional.).
Huang does not expressly disclose identifying test cases for the accessory device by searching a testing repository.
Huang in view of Schobert discloses identifying test cases for the accessory device by searching a testing repository (Schobert, ¶0026-0027, Fig. 1. “The client device 102 may determine an array of tests for the DUT 100 based on information from the reader device 104 or stored in a database, and may cause the speaker device 108 and/or the transceiver 114 to perform the array of tests.” Array of tests determined from database.).
As to claim 4, Huang in view of Schobert discloses wherein the computer-executable instructions of each of the test cases, when executed by the test device, cause the test device to transmit, from the test device to the accessory device, a command that causes the accessory device to perform the action (Huang, ¶0039. “In the test operations, the automatic test device 110 control the device under test DUT to play the sample data, and controls the audio equipment AUD to capture the sample data played by the device under test DUT and generate corresponding audio signals.”).
As to claim 5, Huang in view of Schobert does not expressly disclose wherein recording the observation regarding the action is performed in response to manual entry of information corresponding to the observation.
However, Huang (¶0004) discloses that factory testing performed by man (i.e. manual testing) is conventional. Therefore, before the effective filing date of the invention, one of ordinary skill in the art would have found it obvious that the observations could be made by manual entry instead of automatically, as it is already well known in the art.
As to claim 6, Huang in view of Schobert discloses wherein the test procedures include an audio-based test procedure, recording the observations regarding the actions includes obtaining an audio recording for the audio-based test procedure using a microphone that is associated with the test device, and determining whether the test result corresponds to the pass condition or the fail condition includes analyzing the audio recording to identify an audio feature and comparing the audio feature to an expected audio feature that is described by the test standard (Huang, ¶0033 and ¶0035, Figs. 3 and 9a-c. “The automatic test device 110 provides sample data to the device under test DUT, and the audio equipment AUD records the sample data played by the device under test DUT and generates corresponding audio content. Continuously, the automatic test device 110 compares the sample data with the recorded audio content, in order to implement the function test.”).
As to claim 7, Huang in view of Schobert discloses wherein the test procedures include an image-based test procedure, recording the observations regarding the actions includes obtaining an image for the image-based test procedure using a camera that is associated with the test device, and determining whether the test result corresponds to the pass condition or the fail condition includes analyzing the image to identify an image feature and comparing the image feature to an expected image feature that is described by the test standard (Huang, ¶0035 and Fig. 3. “The audio equipment AUD captures the sample data played by this device under test DUT, generates corresponding image data and voice data, and transmits these image data and voice data to the automatic test device 110. The automatic test device 110 generates test results which indicate that the device under test DUT are dysfunctional or functional by comparing the data transmit from audio equipment AUD with selected sample data corresponding to the device under test DUT.”).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Schobert, as applied to claim 1 above, and further in view of Fishbaine (WO 2008/124392 A1).
As to claim 8, Huang does not expressly disclose wherein the test procedures include a three-dimensional feature based test procedure, recording the observations regarding the action includes obtaining a three-dimensional scene representation using a three-dimensional sensor that is associated with the test device, and determining whether the test result corresponds to the pass condition or the fail condition includes analyzing the three-dimensional scene representation to identify a three-dimensional feature and comparing the three-dimensional feature to an expected three-dimensional feature that is described by the test standard.
Huang in view of Fishbaine discloses wherein the test procedures include a three-dimensional feature based test procedure, recording the observations regarding the action includes obtaining a three-dimensional scene representation using a three-dimensional sensor that is associated with the test device, and determining whether the test result corresponds to the pass condition or the fail condition includes analyzing the three-dimensional scene representation to identify a three-dimensional feature and comparing the three-dimensional feature to an expected three-dimensional feature that is described by the test standard (Fishbaine, Abstract and p. 11 lines 2-8, Fig. 9. 3D image of device under test obtained and compared to a model to determine an inspection result.).
Huang, Schobert and Fishbaine  are analogous art because they are from the same field of endeavor with respect to device testing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a 3D image, as taught by Fishbaine. The motivation would have been that it is more accurate than just 2D (Fishbaine, p. 12 line 31 – p. 13 line 22).

Claims 14, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as applied to claims 9, 15 and 21 above, in view of Fishbaine.
As to claim 14, Huang does not expressly disclose recording the three-dimensional sensor-based observation regarding the action includes obtaining a three-dimensional scene representation using a three-dimensional sensor that is associated with the test device, and determining whether the test result corresponds to the pass condition or the fail condition includes analyzing the three- dimensional scene representation to identify a three-dimensional feature and comparing the three-dimensional feature to an expected three-dimensional feature that is described by the test standard.
Huang in view of Fishbaine discloses recording the three-dimensional sensor-based observation regarding the action includes obtaining a three-dimensional scene representation using a three-dimensional sensor that is associated with the test device, and determining whether the test result corresponds to the pass condition or the fail condition includes analyzing the three- dimensional scene representation to identify a three-dimensional feature and comparing the three-dimensional feature to an expected three-dimensional feature that is described by the test standard (Fishbaine, Abstract and p. 11 lines 2-8, Fig. 9. 3D image of device under test obtained and compared to a model to determine an inspection result.).
Huang and Fishbaine are analogous art because they are from the same field of endeavor with respect to device testing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a 3D image, as taught by Fishbaine. The motivation would have been that it is more accurate than just 2D (Fishbaine, p. 12 line 31 – p. 13 line 22).
Claims 20 and 26 are rejected under claims 15 and 21 using the same motivation as claim 14 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654